DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 15, and 18 are objected to because of the following informalities: 	
In claim 8, line 2, “the magnetic enhancement structure” should read “the magnetic stability enhancement structure”
In claim 8, line 7, “iron.” should read “iron;”  
In claim 15, lines 3-4, “depositing first electrode, comprising an anti-ferromagnetic spin orbit torque material” should read “depositing a first electrode comprising an anti-ferromagnetic spin orbit torque material”
In claim 18, line 2, “forming a magnetic enhancement structure, comprising” should read “forming the magnetic stability enhancement structure comprising”
In claim 18, line 5, “the magnetic enhancement structure” should read “the magnetic stability enhancement structure”
In claim 18, line 7, “iron.” should read “iron;”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out5,  and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the magnetic exchange bias" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is understanding claim 3 to depend from claim 2 where “a magnetic exchange bias” is first claimed. 
Claim 12 recites the limitation “…further comprises a synthetic anti-ferromagnet structure between the fixed magnet and the synthetic anti-ferromagnet structure…” in lines 1-2. It is unclear how the synthetic anti-ferromagnet structure can exist between the fixed magnet and itself. For examination purposes the examiner is defining the synthetic anti-ferromagnet structure between the fixed magnet and the second electrode.
Claim 15 recites the limitation “the free magnet”, in line 11. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is understanding “the free magnet” to be “the free ferromagnetic layer”.
Claim 15 recites the limitation “the free magnetic layer”, in line 12. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is understanding “the free magnetic layer” to be “the free ferromagnetic layer”.		
Claim 15 recites the limitation “the free magnetic layer”, in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes 
Claim 20 recites the limitation “the anneal”, in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is understanding claim 20 to depend from claim 19 where “an anneal” is first claimed. 
Claim 21 recites the limitation “the anneal”, in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is understanding claim 20 to depend from claim 19 where “an anneal” is first claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0114898).
Re claim 1, Lee teaches a perpendicular spin orbit torque (pSOT) device ([108-110], Fig. 9), comprising: 											a first electrode (410) comprising iridium and manganese ([110], “…the conducting wire 410 may be FeMn, PtMn or IrMn”);						a material layer stack (101) adjacent to the first electrode (410), the material layer stack (101) comprising: 										a free magnet (120) comprising a ferromagnetic material [03, 109]; 			a fixed magnet (140);									a tunnel barrier (130) between the free magnet (120) and the fixed magnet (140); and 													a second electrode (Fig. 9, “electrode connected to layer 140) coupled with the fixed magnet (140).											Re claim 2, Lee teaches the pSOT device of claim 1, wherein free magnet (120) has a perpendicular magnetic anisotropy ([110], “…a free magnetic body having perpendicular magnetic anisotropy…”) and wherein the first electrode (410) and the free magnet (120) have a magnetic exchange bias orthogonal to the perpendicular magnetic anisotropy [109-110].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Dahmani et al. (2008/0273375).
Re claim 3, Lee teaches the pSOT device of claim 2.					Lee does not explicitly teach wherein the magnetic exchange bias is in the range of 100-500 Oersted.										Dahmani teaches an integrated circuit having a magnetic device wherein an exchange bias occurring between the storage layer structure 360 (analogous to the claimed free magnet) and the upper antiferromagnetic layer structure 370 (analogous to the claimed first electrode) is about 170 Oersted [02, 40-41, 46].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to recognize that the device of Lee is capable of a magnetic exchange bias in the range of 100-500 Oersted since Dahmani teaches the same structure wherein the magnetic exchange bias is about 170 Oersted ([02, 40-41, 46], Dahmani) and since intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963). In this case the structure is capable of performing this use.					Re claim 5, Lee teaches the pSOT device of claim 1.				
Dahmani teaches an integrated circuit having a magnetic device wherein an upper antiferromagnetic layer structure 370 (analogous to the claimed first electrode) is formed on or above the storage layer structure 360 (analogous to the claimed free magnet), wherein the upper antiferromagnetic layer structure comprises an Iridium Manganese (IrMn) layer and has an approximate thickness of 1.5 nanometers to 4 nanometers [41].										Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Dahmani wherein the first electrode has a thickness between 4nm and 15nm since Dahmani teaches the ranges should be considered an approximation and reasonable variations, due for example to manufacturing, can and should be expected ([41], Dahmani) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Fuke et al. (US Pat. 6,057,049).
Re claim 4, Lee teaches the pSOT device of claim 1.
Lee further teaches wherein the first electrode (410) is IrMn [110].	
Lee does not disclose wherein IrMn has a face centered tetragonal crystal structure.										
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to recognize that the IrMn first electrode taught by Lee has a face-centered tetragonal crystal structure since it was known in the art that an IrMn antiferromagnetic film has a face centered tetragonal crystal structure as taught by Fuke (Col. 4, lines 1-30).							Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Han et al. (2016/0163965).
Re claim 6, Lee teaches the pSOT device of claim 1. 					Lee does not explicitly teach further comprising a seed structure adjacent to the first electrode, the seed structure having a sheet resistance at least two times greater than a sheet resistance of the first electrode.
Han teaches a magnetic multilayer film comprising a seed structure (SL, [65], Fig. 5) adjacent to the first electrode (AFM, 68-69], Fig. 5), 					Han further teaches wherein the seed structure (SL) maybe multiple layers and materials for the seed layer may include preferably Ta, Ru, Cr, Au, Ag, Pt, Pd, Cu, CuN, and the like and the first electrode (AFM) may include an anti-ferromagnetic alloy, preferably PtMn, IrMn, FeMn or NiMn [65, 69].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Han and have a Re claim 7, Lee in view of Han teaches the pSOT device of claim 6, wherein the seed structure (SL, Han) comprises a first seed layer comprising a first metal ([65], “Ta, Ru,Cr,Au,Ag”, Han) and a second seed layer on the first seed layer ([65], “…seed structure (SL) maybe multiple layers…”, Han), the second layer comprising a second metal ([65], “Pt, Pd”, Han) different from the first metal ([65], “Ta, Ru,Cr,Au,Ag”, Han), wherein the first metal comprises an amorphous metal such as Ta, TaN or TiN ([65], “Ta”, Han), and wherein the second metal comprises an element having an FCC atomic arrangement such as Pt, Pd or Ir ([65], “Pt, Pd”, Han).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Naik et al (2019/0081234).					Re claim 8, Lee teaches the pSOT device of claim 1, wherein the free magnet further comprises:											a magnetic stability enhancement structure (120n), comprising ferromagnetic material coupled with the first electrode (410);								a first free magnetic layer (126) comprising a magnetic material adjacent the magnetic enhancement structure (120n);						a adjacent to the tunnel insulating layer 130 may include CoFeB…”); 	Lee does not explicitly teach a conductive spacer layer between the first free magnetic layer and the second free magnetic layer.						Naik teaches wherein an integrated circuit includes a magnetic tunnel junction (Fig. 2) comprising a conductive spacer layer (60, [28]) between the first free magnetic layer (56, [28]) and the second free magnetic layer (58, [58]).					Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Naik since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 9, Lee in view of Naik teaches the pSOT device of claim 8, wherein the magnetic stability enhancement layer (120n, Lee) is adjacent to the first electrode (410, Lee), and further wherein the magnetic stability enhancement layer (120n, Lee) includes a multilayer stack of alternating layers of magnetic material and nonmagnetic material (124n, 122n, Lee) and wherein the number of alternating layers of magnetic and nonmagnetic materials ranges between 2 and 10 ([109], Lee).
Re claim 10, Lee in view of Naik teaches the pSOT device of claim 8, wherein the conductive spacer layer (60, [28], Naik) comprises Ta, W, Mo, or an alloy comprising Ta, W or Mo ([28], “…spacer layer 60 can includes one or more of titanium, 
Re claim 11, Lee in view of Naik teaches the pSOT device of claim 8, wherein the magnetic material (122n) comprises cobalt ([51], “…other free magnetic body 120 may include CoFe, Co…”, Lee).							Lee n view of Naik does not explicitly teach wherein the non-magnetic layers comprise a metal selected from the group consisting of platinum, palladium and iridium.	However Naik does teach non-limiting examples of nonmagnetic materials include tantalum, molybdenum, tungsten, boron, titanium, vanadium, hafnium, ruthenium, and/or the like [38]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to select a metal from the group consisting of platinum, palladium and iridium since ruthenium is part of the platinum group metals and Naik discloses ruthenium, and/or the like as an option for non-magnetic layers and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Apalkov et al. (2018/0219152).
Re claim 12, Lee teaches the pSOT device of claim 1, a synthetic anti-ferromagnet structure between the fixed magnet and the second electrode [45] comprising:  												25a first non-magnetic spacer layer [45]; 							
Apalkov teaches a magnetic memory (Fig. 1) wherein the pinned layer 116 is magnetic and may be a multilayer. For example the pinned layer 116 may be a synthetic antiferromagnet (SAF) including multiple ferromagnetic layers interleaved with and sandwiching nonmagnetic layer(s) such as Ru [22].					Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Apalkov since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 13, Lee in view of Apalkov teaches the pSOT device of claim 12, wherein the fixed magnet (140, Lee) comprises cobalt, boron and iron ([45], Lee) and the tunnel barrier (130, Lee) comprises magnesium and oxygen ([43], Lee).
Re claim 14, Lee in view of Apalkov teaches the pSOT device of claim 12, wherein the first non-magnetic spacer layer comprises Ta, W, Mo, Ru or Ir or an alloy comprising Ta, W, Mo, Ru or Ir ([45], “Ru”, Lee), wherein the second nonmagnetic spacer layer comprises Ta, W, Mo, Ru or Ir or an alloy comprising Ta, W, Mo, Ru or Ir ([22], “…a synthetic antiferromagnet (SAF) including multiple ferromagnetic layers interleaved with and sandwiching nonmagnetic layer(s) such as Ru.”, Apalkov), wherein the third non-magnetic spacer layer comprises tantalum, ruthenium, platinum or palladium ([22], “…a synthetic antiferromagnet (SAF) including multiple ferromagnetic layers interleaved with and sandwiching nonmagnetic layer(s) such as Ru.”, Apalkov), and wherein the fourth non-magnetic spacer layer comprises Ta, W, Mo, Ru or Ir or an alloy comprising Ta, W, Mo, Ru or Ir ([22], “…a synthetic antiferromagnet (SAF) including multiple ferromagnetic layers interleaved with and sandwiching nonmagnetic layer(s) such as Ru.”, Apalkov).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Ikhtiar et al. (US Pat. 10,283,701) and Tsang (2004/0150017).
Re claim 15, Lee teaches a method of fabricating a perpendicular spin orbit torque (pSOT) device ([108-110], Fig. 9), the method comprising:			depositing a first electrode (410) comprising an anti-ferromagnetic spin orbit torque material [109-110];											forming a spin orbit torque electrode [109-110]; 					forming a material layer stack (101) for a magnetic tunnel junction (MTJ) memory device on the spin orbit torque electrode [109-110], the forming comprising:	
Lee does not explicitly teach etching the material layer stack to form a memory device or patterning the first electrode to form a spin orbit torque electrode.
Ikhtiar teaches a magnetic junction and method for providing the magnetic junction (Figs. 1-11), comprising etching a material layer stack to define a magnetic junction (Col. 7, lines 53-57).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Ikhtiar and etch the material layer stack in order to define a magnetic junction (Col. 7, lines 53-57), Ikhtiar) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Tsang teaches a method and system for providing and using a magnetic memory (Fig. 5A) patterning the first electrode to form a spin orbit torque electrode [37].	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Ikhtiar as taught by Tsang to pattern the first electrode to form a spin orbit torque electrode in order to form an exchange bias ([37] Tsang).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Ikhtiar et al. (US Pat. 10,283,701) and Tsang (2004/0150017) as applied to claim 15, above and further in view of Fuke et al. (US Pat. 6,057,049).
Re claim 16, Lee in view of Ikhtiar and Tsang teaches the method of claim 15, wherein depositing the spin orbit torque material comprises forming an alloy of manganese and a metal selected from the group consisting of iridium or platinum ([110], “…the conducting wire 410 may be FeMn, PtMn or IrMn”, Lee), 
Lee in view of Ikhtiar and Tsang does not explicitly teach wherein the alloy has a tetragonal phase.										However, Fuke teaches an exchange coupling film comprises a ferromagnetic film and an antiferromagnetic film laminated on the ferromagnetic film, wherein the antiferromagnetic film is IrMn which has a face-centered tetragonal crystal structure (Col. 4, lines 1-30).											Therefore, it would have been obvious to one of ordinary skill in the art as of the .	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Ikhtiar et al. (US Pat. 10,283,701) and Tsang (2004/0150017) as applied to claim 15, above and further in view of Dahmani et al. (2008/0273375).											Re claim 17, Lee in view of Ikhtiar and Tsang teaches the method of claim 15.	Lee in	view of Ikhtiar and Tsang does not explicitly teach wherein depositing the spin orbit torque material comprises depositing to a thickness in the range between 4nm-15nm to modulate the exchange bias of the free magnet.	
Dahmani teaches an integrated circuit having a magnetic device wherein an upper antiferromagnetic layer structure 370 (analogous to the claimed first electrode) is formed on or above the storage layer structure 360 (analogous to the claimed free magnet), wherein the upper antiferromagnetic layer structure comprises an Iridium Manganese (IrMn) layer and has an approximate thickness of 1.5 nanometers to 4 nanometers [41].											Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in	view of Ikhtiar and Tsang as taught by Dahmani wherein the first electrode has a thickness between 4nm and 15nm since Dahmani teaches the ranges should be considered an approximation and reasonable variations, due for example to manufacturing, can and should be  all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Ikhtiar et al. (US Pat. 10,283,701) and Tsang (2004/0150017) as applied to claim 15, above and further in view of Naik et al (2019/0081234).
Re claim 18, Lee in view of Ikhtiar and Tsang teaches the method of claim 15, wherein forming the free ferromagnetic layer (126, Lee) includes:					forming the magnetic stability enhancement structure (120n, Lee) comprising a ferro-magnetic material coupled with the spin orbit torque material ([109-110], Lee);		forming a first free magnetic layer (122b, Lee) comprising a single magnetic material adjacent the magnetic enhancement structure (120n);					forming a second free magnetic layer (122a) adjacent to the tunnel barrier (130, Lee), the second free magnetic layer (122a) comprising an alloy of cobalt, boron and iron ([51], “Specifically, the auxiliary free magnetic layer 122a adjacent to the tunnel insulating layer 130 may include CoFeB…”);								Lee in	view of Ikhtiar and Tsang does not explicitly teach forming a conductive spacer layer between the first free magnetic layer and the second free magnetic layer.
Naik teaches wherein an integrated circuit includes a magnetic tunnel junction (Fig. 2) comprising a conductive spacer layer (60, [28]) between the first free magnetic layer (56, [28]) and the second free magnetic layer (58, [58]).			 all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Ikhtiar et al. (US Pat. 10,283,701) and Tsang (2004/0150017) as applied to claim 15, above and further in view of Sharma et al. (2005/0174836).
Re claim 19, Lee in view of Ikhtiar and Tsang teaches the method of claim 15.	
Lee further teaches “…conductor 410 may include a conductive antiferromagnetic body”, “…conducting wire 410 (analogous to the spin orbit torque electrode) may provide an in-plane exchange bias magnetic field to the main free magnetic layer 126 (analogous to the free ferromagnetic layer)” [110].
Lee in view of Ikhtiar and Tsang does not explicitly teach wherein the method further includes performing an anneal at a temperature below a Neel temperature of the material of the spin orbit torque material to form an in-plane exchange bias at an interface between the free ferromagnetic layer and the spin orbit torque electrode.
	However, Sharma teaches a magnetic device wherein anti-ferromagnetic materials (AFM) magnetically order below their Neel temperatures, the temperature at which they become anti-ferromagnetic or anti-ferrimagnetic [10-13].					Therefore, it would have been obvious to one of ordinary skill in the art as of the 
Re claim 20, Lee in view of Ikhtiar and Tsang and Sharma teaches the method of claim 19, wherein performing the anneal at a temperature below a Neel temperature of the spin orbit torque material enables <001> lattice matching between the free magnetic layer and the tunnel barrier layer ([10-15], Sharma).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0114898) in view of Ikhtiar et al. (US Pat. 10,283,701) and Tsang (2004/0150017) and Sharma et al. (2005/0174836) as applied to claim 19, above and further in view of Dahmani et al. (2008/0273375).
Re claim 21, Lee in view of Ikhtiar and Tsang and Sharma teaches the method of claim 19, wherein the anneal is performed in a presence of an external magnetic field ([10-15], Sharma) to enable an in-plane exchange bias ([109-110], Lee) at an interface between the free ferromagnetic layer (126, Lee) and the spin orbit torque electrode (410, Lee).												Lee in view of Ikhtiar and Tsang and Sharma does not explicitly teach an in-plane exchange bias of at least 100 Oersted.
Dahmani teaches an integrated circuit having a magnetic device wherein an exchange bias occurring between the storage layer structure 360 (analogous to the claimed free magnet) and the upper antiferromagnetic layer structure 370 (analogous to the claimed first electrode) is about 170 Oersted [02, 40-41, 46].		capable of performing the intended use, then it meets the claim.  In re Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963). In this case the structure is capable of performing this use.	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. (2016/0225423) in view of Lee (2018/0114898).
Re claim 22, Naik teaches an apparatus (Figs. 6a-c) comprising:				a transistor (641/651) above a substrate (605), the transistor (641/651) comprising: 													a drain contact (692) coupled to a drain (645/655); 						a source contact coupled [53-54] to a source (646/656); 					a gate contact coupled [53-54] to a gate (644/654);						a perpendicular spin orbit torque (pSOT) device (610) coupled with the drain contact ([57], “The SOT layer is in electrical communication with the drain regions of the select transistors”);												the pSOT device (610) comprising:						
Naik further teaches wherein the SOT layer (the first electrode) includes Ta, Pt, Co/Pt, W or other suitable types of heavy metals [57].
However, Naik does not explicitly teach the first electrode comprising iridium and manganese.
Lee teaches a perpendicular spin orbit torque (pSOT) device ([108-110], Fig. 9), comprising: a first electrode (410) comprising iridium and manganese ([110], “…the conducting wire 410 may be FeMn, PtMn or IrMn”); a material layer stack (101) adjacent to the first electrode (410), the material layer stack (101) comprising: a free magnet (120) comprising a ferromagnetic material [03, 109]; a fixed magnet (140); a tunnel barrier (130) between the free magnet (120) and the fixed magnet (140); and a second 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Naik as taught by Lee since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. (2016/0225423) in view of Lee (2018/0114898) as applied to claim 22, above and further in view of Dahmani et al. (2008/0273375).
Re claim 23, Naik in view of Lee teaches the apparatus of claim 22, wherein free magnet has a perpendicular magnetic anisotropy and wherein the first electrode and the free magnet have an exchange bias orthogonal to the perpendicular magnetic anisotropy ([109-110], Lee),
Naik in view of Lee does not explicitly teach wherein the exchange bias is in the range of 100-500 Oersted.
Dahmani teaches an integrated circuit having a magnetic device wherein an exchange bias occurring between the storage layer structure 360 (analogous to the claimed free magnet) and the upper antiferromagnetic layer structure 370 (analogous to the claimed first electrode) is about 170 Oersted [02, 40-41, 46].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to recognize that the device of Naik in view capable of performing the intended use, then it meets the claim.  In re Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963). In this case the structure is capable of performing this use.	
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. (2016/0225423) in view of Lee (2018/0114898) as applied to claim 22, above and further in view of Fuke et al. (US Pat. 6,057,049).
Re claim 24, Naik in view of Lee teaches the apparatus of claim 22. 		Naik in view of Lee does not explicitly teach wherein the first electrode has a face centered tetragonal crystal structure.
However, Fuke teaches an exchange coupling film comprises a ferromagnetic film and an antiferromagnetic film laminated on the ferromagnetic film, wherein the antiferromagnetic film is IrMn which has a face-centered tetragonal crystal structure (Col. 4, lines 1-30).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to recognize that the IrMn first electrode taught by Naik in view of Lee has a face-centered tetragonal crystal structure since it was known in the art that an IrMn antiferromagnetic film has a face centered tetragonal crystal structure as taught by Fuke (Col. 4, lines 1-30).				Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. (2016/0225423) in view of Lee (2018/0114898) as applied to claim 22, above and further in view of Han et al. (2016/0163965).
Re claim 25, Naik in view of Lee teaches the apparatus of claim 22. 			Naik in view of Lee does not explicitly teach further comprises a seed structure between the first electrode and the drain contact, wherein the seed structure has a sheet resistance at least two times greater than a sheet resistance of the first electrode.
Han teaches a magnetic multilayer film comprising a seed structure (SL, [65], Fig. 5) adjacent to the first electrode (AFM, 68-69], Fig. 5), 					Han further teaches wherein the seed structure (SL) maybe multiple layers and materials for the seed layer may include preferably Ta, Ru, Cr, Au, Ag, Pt, Pd, Cu, CuN, and the like and the first electrode (AFM) may include an anti-ferromagnetic alloy, preferably PtMn, IrMn, FeMn or NiMn [65, 69].							Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Naik in view of Lee as taught by Han and have a seed structure adjacent to the first electrode in order to have good electrical conductivity with the substrate ([65], Han) and it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to recognize that the seed structure taught by Han discloses a sheet resistance at least two times greater than a sheet resistance of the first electrode since Han teaches wherein the seed structure (SL) maybe multiple layers including Ta and the first electrode may include IrMn ([65, 69], Han).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/28/21